Citation Nr: 1714477	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to TBI.

3.  Entitlement to service connection for tinnitus, to include as secondary to TBI.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions.

In a May 2011 rating decision, the RO, inter alia, granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 10 percent rating, effective November 4, 2010.  Additionally, the RO denied service connection for right ear hearing loss and tinnitus.  In September 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.  

In a July 2012 rating decision, the RO denied service connection for left ear hearing loss.  The RO construed the Veteran's August 2012 substantive appeal as an NOD as to the denial of service connection for left ear hearing loss.  In August 2016, the RO issued a supplemental SOC (SSOC), which addressed the issues of entitlement to an initial increased rating for PTSD, service connection for tinnitus and bilateral hearing loss.  While the Veteran did not file a substantive appeal with regard to the issue of service connection for left ear hearing loss, the RO's characterization of the claim as one for service connection for bilateral hearing loss in an SSOC would reasonably have led the Veteran to believe that service connection for bilateral (as opposed to simply right ear) hearing loss was on appeal.  See 38 C.F.R. § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).

In a January 2014 rating decision, the RO denied service connection for a TBI.  In February 2014, the Veteran filed an NOD.  An SOC was issued in April 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2015.

In September 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

While the Veteran perfected an appeal of the issue of entitlement to a higher initial rating for PTSD (which was ultimately increased to 30 percent, effective April 3, 2013, in an August 2016 rating decision), during the September 2016 Board hearing before the undersigned, the Veteran requested to withdraw that issue from appeal.  As such, that issue is no longer in appellate status.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

For reasons expressed below, the remaining claims on appeal are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran alleges that he was exposed to a blast during service.  During his Board hearing, he testified that in November 1970, he was on a small fire base and a 155 millimeter howitzer was fired.  See Board Hearing Transcript (Tr.) at 4-5.  He further explained that his eardrums burst at that time and began to bleed.  See id.  Finally, the Veteran stated that he was not knocked out, but he felt only semiconscious, like he was in a daze.  See id. 

The Veteran had service in the Republic of Vietnam from October 16, 1970 to November 22, 1971.  In service, the Veteran's military occupational specialties (MOSs) were armor reconnaissance specialist and light artillery crewman.  Service treatment records are silent for any complaints of, or treatment for, any burst eardrums, ear bleeding or any notation of an exposure to a blast.  In any event, upon entrance in April 1970, audiometric testing revealed auditory thresholds of zero decibels in all frequencies, bilaterally.  At separation in November 1971, audiometric testing revealed auditory thresholds of 10 decibels in all frequencies in the right ear and of 20 decibels in all frequencies in the left ear.  This is evidence of possible acoustic trauma during service.

Post-service, during a February 2011 VA examination, the Veteran has been diagnosed with both bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.385 (providing the criteria for a diagnosis of hearing loss for VA purposes).   Further, an August 2012 VA treatment record notes a history of brain injury.  Specifically, the Veteran reported that his head was slammed to the ground due to a concussive waive while working in artillery.  The Veteran reported that his eardrums burst and his ears began to bleed.  The Veteran reported an alteration of consciousness.  The treating clinician stated that the TBI which may have been sustained over 30 years ago, it would be expected that symptoms would resolve in the year post-injury.  Later treatment records from November 2012 note a possible TBI due to artillery.  

Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) established that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service. 38 C.F.R. § 3.159 (2016).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159 (c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

To date, no VA examination has been conducted or medical opinion otherwise sought on the matters of whether the Veteran experienced  TBI due to the alleged in-service blast injury, and whether his current hearing loss and/or tinnitus are residual to any such TBI.  As noted above, however, he Veteran has reported exposure to an in-service blast, which purportedly caused his ears to bleed and rendered him semiconscious.  The occurrence of such an event-and the lack of documented treatment for such-may be consistent with his MOSs and his service in the Republic of Vietnam.  Moreover, as noted, service treatment records indicate possible acoustic trauma, and post-service VA treatment records note possible TBI due to a reported blast exposure during service.

In light of above, the Board finds that the threshold requirements discussed in McLendon are met, thus warranting examination and opinion to fulfill the duty to assist.  See Charles v. Principi, 16Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that, in order to fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the entire claims file and should provide an opinion addressing what relationship, if any, a possible TBI has to his active military service.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include conducting "a thorough and contemporaneous medical examination, one which takes into account the record of prior medical treatment, so that the evaluation of the claims disability will be a fully informed one").

Regarding the claims for service connection for bilateral hearing loss and tinnitus, the evidence indicates that those disabilities may be caused or aggravated by a TBI.  Indeed, the August 2012 VA treatment record notes that "[i]t is possible that [the Veteran's] balance and hearing problems were initially caused by his [purported TBI]; however, there may be other etiological explanations."  Thus, those claims are inextricably intertwined with the claim for service connection for a TBI.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that, any Board action on the bilateral hearing loss and tinnitus claims, at this juncture, would be premature, and a  remand of those matters is warranted, as well.  The Board also notes that, if a TBI due to in-service blast injury is established, the examiner should comment on the existence of a medical relationship, if any, between the TBI and each of the claimed hearing loss and tinnitus residuals. 

The Veteran is hereby advised that the failure to report for the scheduled examination, without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA TBI examination, by an appropriate physician with expertise in evaluating TBI.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination of the Veteran, and consideration of his documented medical history and assertions, the physician should render a medical opinion, consistent with sound medical principles, addressing the following:

(a)Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran experienced TBI as a result of the alleged in-service blast exposure?

(b) If the Veteran experienced TBI as a result of the in-service blast exposure, does he currently have any residual disability(ies)?   

Specifically, for each bilateral hearing loss and tinnitus, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disability (1) was caused, OR (2) is or has been aggravated (worsened beyond natural progression), by TBI.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation-to include identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all pertinent in- and post-service and other objective evidence, as well as all lay assertions. 
 
In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

5.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

